Citation Nr: 0301781	
Decision Date: 01/29/03    Archive Date: 02/07/03

DOCKET NO.  02-06 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for asbestosis.

(The issues of entitlement to service connection for 
emphysema with chronic obstructive pulmonary disease, and of 
entitlement to service connection for a lumbar spine 
disorder, to include degenerative lumbar spine disease, are 
the subject of additional development undertaken separately 
by the Board.)


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty for over 20 years, and 
retired from service in January 1975.

This case comes before the Board of Veterans' Appeals (Board) 
from a June 2000 rating decision of the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The Board is also undertaking additional development on the 
issues of entitlement to service connection for emphysema 
with chronic obstructive pulmonary disease, and for a lumbar 
spine disorder, to include degenerative lumbar spine disease, 
pursuant to authority granted by 67 Fed. Reg. 3099, 3104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  
When it is completed the Board will provide notice of the 
development as required by Rule of Practice 903  (67 Fed. 
Reg. 3009, 3105 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 20.903.)  After giving notice and reviewing the appellant's 
response thereto, the Board will prepare a separate decision 
addressing these issues.


FINDINGS OF FACT

Asbestosis is not currently shown.


CONCLUSION OF LAW

Asbestosis was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.303 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

There was a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002); see 
66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  The final 
regulations implementing the VCAA were published on August 
29, 2001, and they apply to most claims for benefits received 
by VA on or after November 9, 2000, as well as any claim not 
decided as of that date, such as the one in the present case.  
66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2002); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  There is no issue as to providing an 
appropriate application form, or completeness of the 
application.  In the circumstances of this case, the veteran 
has been advised of the applicable laws and regulations, and 
the evidence needed to substantiate a claim for service 
connection for asbestosis, by a statement of the case and a 
supplemental statement of the case.  In particular, these 
statements advised him as to what evidence was needed to 
establish entitlement to service connection for asbestosis, 
and the applicable statutory and regulatory criteria.  In 
addition, the veteran and his representative were furnished a 
letter by the RO in September 2001 that set forth the 
obligations of the veteran and VA under the VCAA.  VA's duty 
to notify has been fulfilled.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2002); 66 Fed. Reg. 45,630-45,631 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  This 
duty has been satisfied.  In particular, it is noted that 
records of all treatment cited by the veteran have been 
sought by VA, and that he has been accorded a VA examination.  

II.  Service Connection for Asbestosis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.303(a) (2002).  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2002).  Service connection may be also 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2002).

In addition, service connection connotes many factors, but 
basically it means that the facts, as shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service.  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
in service.  See Pond v. West, 12 Vet. App. 341 (1999); 
Watson v. Brown, 4 Vet. App. 309, 314 (1993). 

The veteran contends, essentially, that he currently has 
asbestosis, and that the presence of this disability is 
related to inservice exposure to asbestos.  However, the most 
recent medical evidence, which is the report of a VA 
respiratory diseases examination conducted in October 1999, 
shows that asbestosis is not currently manifested.  The 
report, while noting the presence of pulmonary emphysema, 
indicates diagnoses to include asbestosis "by history."  It 
was noted that a chest X-ray taken in conjunction with the 
examination shows that plaques were located "extra 
pleural"; there was mild localized symmetric extra pleural 
densities along the inner surface of the axillary aspect of 
some of the right and left mid ribs, with an impression of no 
acute infiltrate or cardiomegaly.

Service connection cannot be granted for a disorder that is 
not currently manifested.  The United States Court of Appeals 
for Veterans Claims has held that "Congress specifically 
limits entitlement for service-connected disease or injury to 
cases where [inservice] incidents have resulted in a 
disability.  See 38 U.S.C. § 1110 (formerly § 310).  In the 
absence of proof of a present disability there can be no 
valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (emphasis in original).

Medical evidence dated prior to October 1999 also does not 
demonstrate that asbestosis has been manifested.  An August 
1993 private pulmonary evaluation notes impressions to 
include restrictive changes as shown on pulmonary function 
studies, and history of significant exposure to asbestos, but 
does not indicate that asbestosis was, in fact, diagnosed.  
The report of a private pulmonary examination dated one month 
earlier, in February 1993, that was undertaken pursuant to a 
claim by the veteran for benefits under the Federal Employees 
Compensation Act based on his post-service civilian 
employment with the Air Force, notes that, despite his long 
history of exposure to asbestos, the only possible 
manifestation of such exposure was "very minimal" pleural 
disease that may represent early pleural plaques and which 
were of no functional significance.  The examiner 
specifically indicated that there was no pulmonary 
parenchymal disease found on either physical examination, 
pulmonary function testing, or radiographic studies to 
suggest asbestosis.  The report indicates that the only 
discernable pulmonary impairment was from obstructive airway 
disease that was attributed to cigarette smoking, with "no 
reason" to invoke exposure to asbestos as a contributing 
factor.  

The Board recognizes that medical evidence dated in 1990 and 
1991 indicates diagnostic findings deemed compatible with 
asbestosis, and that a June 1987 statement from the 
Department of the Air Force references a 20-year history of 
asbestos exposure.  However, it remains uncontroverted that 
the most current medical evidence does not show that 
asbestosis is manifested.  In the absence of any such 
showing, service connection for asbestosis cannot be awarded.


ORDER

Service connection for asbestosis is denied.



		
	C. P. Russell
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

